PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/910,236
Filing Date: 4 Feb 2016
Appellant(s): MATSUMOTO et al.



__________________
Lunet E. Luna
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed November 9, 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated April 6, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claims 1, 9, 10 ad 15 are rejected under 35 U.S.C. 103 as being unpatentable over Makino (JP 2009-227300 A; See English Translation) in view of Carmichael et al. (US 2013/0323129 A1; Dec. 5, 2013). 
Regarding claims 1 and 15, Makino teaches a pouch container containing hydrogen water, wherein the pouch container is a laminate comprising multiple layers. Makin teaches that the pouch has an inner layer (24) comprising polyethylene, an intermediate layer 23 comprising polyamide, another intermediate layer 22 comprising aluminum foil, and an outer layer 21 comprising polyethylene terephthalate ([0023]).

    PNG
    media_image2.png
    483
    392
    media_image2.png
    Greyscale

The instant invention (as shown above) discloses a pouch container having multiple layers, wherein the inner layer 41 comprising PE, PET or PP, and wherein the inner layer includes a hydrogen generating substance 41B. The instant invention further has an intermediate layer 42 that is a barrier substrate layer comprising aluminum foil and an outer layer 43 comprising PET ([0071]-[0073] of the instant specification).
As shown above, Makino and the instant invention include the same inner, intermediate and outer layers, wherein the inner layer comprises PE, the intermediate layer comprises aluminum foil, and the outer layer comprises PET.
The only difference between the instant invention and Makino is the hydrogen generating substance layer 41B that is part of the inner layer. 
Carmichael teaches a pouch container comprising a hydrogen generating substance located within the film of the package ([0032]-[0034], [0077]), wherein the film is a laminate comprising multiple layers ([0081]).

As Makino discloses using the same material for the inner, intermediate, and outer sheets as the instantly claimed invention, the inner sheet of Makino is considered to comprise holes that are capable of allowing water vapor to pass through but not liquid water. 
Regarding claims 9 and 10, Carmichael discloses that the hydrogen generating substance is a fine powder in the laminate, wherein the fine powder can be metal magnesium ([0032]-[0034]. [0044]).
 
(2) Response to Argument
Appellant’s arguments have been fully considered but were not found persuasive.
Appellant argues on pages 3-7 that it would not have been obvious to modify Makino’s pouch using Carmichael’s film, which is designed to have an inward water vapor flow, to arrive at the claimed pouch having an outward vapor flow as neither Makino nor Carmichael disclose or suggest a pouch container with the claimed configuration in which a barrier layer comprising aluminum foil is disposed on the outside of an exterior sheet that comprises a hydrogen generating substance. Appellant 
On pages 7-9, with respect to the first key factor, appellant states that Makino fails to disclose or suggest the claimed outer sheet that includes a hydrogen generating substance kneaded into the outer sheet. 
This is not found persuasive. The examiner acknowledges that Makino fails to teach a hydrogen generating substance kneaded into the outer sheet and is relying upon secondary reference Carmichael to teach such. 
The examiner has outlined the similarities between Makino, the primary reference, and the instant invention. Makin teaches that the pouch has an inner layer (24) comprising polyethylene, an intermediate layer 23 comprising polyamide, another intermediate layer 22 comprising aluminum foil, and an outer layer 21 comprising polyethylene terephthalate ([0023]). The instant invention (as shown below) discloses a pouch container having multiple layers, wherein the inner layer 41 comprising PE, PET or PP, and wherein the inner layer includes a hydrogen generating substance 41B. The instant invention further has an intermediate layer 42 that is a barrier substrate layer comprising aluminum foil and an outer layer 43 comprising PET ([0071]-[0073] of the instant specification).
Makino and the instant invention include the same inner, intermediate and outer layers, wherein the inner layer comprises PE, the intermediate layer comprises aluminum foil, and the outer layer comprises PET.



    PNG
    media_image2.png
    483
    392
    media_image2.png
    Greyscale

The layers in Makino and the instant invention are configured in the same way. The only difference between the instant invention and Makino is the hydrogen generating substance layer 41B that is part of the inner layer. 
Such difference is remedied by secondary reference Carmichael, which teaches a pouch container comprising a hydrogen generating substance located within the film of the package ([0032]-[0034], [0077]), wherein the film is a laminate comprising multiple layers ([0081]).
While Makino is not directed towards generating hydrogen, Makino is directed towards maintaining hydrogen within the package. Carmichael is directed towards generating hydrogen to maintain hydrogen within a container. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the laminate of Makino include a hydrogen generating substance layer between the 
Regarding appellant’s arguments that Carmichael generates hydrogen inside the container by reacting with water vapor from outside the container and therefore wouldn’t be combinable with Makino’s impermeable layers with restricts water vapor from contacting the hydrogen generating substance from the outside, the examiner notes that the container of Makino contains water and therefore the water vapor would be coming from within the container of Makino. Therefore, having the hydrogen generating substance between the inner sheet and the barrier aluminum foil layer in Makino is obvious as it would be exposed to the inside of the container instead of the outside. It would have been obvious to arrange the hydrogen generating substance to react with the water in the container of Makino.  
On pages 9-13, with respect to the second key factor why the invention is not obvious over the prior art, appellant states that Carmichael generates hydrogen inside the container by reacting with water vapor from outside the container and therefore wouldn’t be combinable with Makino’s impermeable layers with restricts water vapor from contacting the hydrogen generating substance from the outside.
This is not found persuasive as Makino is directed towards maintaining hydrogen within the package. Carmichael is directed towards generating hydrogen to maintain hydrogen within a container. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the laminate of Makino include a hydrogen generating substance layer between the inner sheet and the barrier 
The container of Makino contains water and therefore the water vapor would be coming from within the inside of the container of Makino to contact the hydrogen generating substance. Therefore, having the hydrogen generating substance between the inner sheet and the barrier aluminum foil layer in Makino is obvious as it would be exposed to the inside of the container instead of the outside. It would have been obvious to arrange the hydrogen generating substance between the inner sheet and barrier layer to react with the water in the container of Makino, unlike Carmichael which uses water vapor from outside the container as the container of Carmichael does not contain water.  
Furthermore, appellant’s arguments on page 12 that the direction of water vapor travel in Carmichael is opposite the direction of water vapor travel in the claimed invention is not found persuasive for the same reasons above. The examiner is relying upon the combination of Makino with Carmichael. As stated above, Makino teaches water within the container and therefore it would have been obvious to arrange the hydrogen generating substance to react with the water in the container of Makino, thereby producing the same water vapor travel as the instant invention. 
In response to appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning on page 13, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In the instant case, Makino wants to keep hydrogen plentiful in the container. Carmichael contains a hydrogen generating substance layer to generate hydrogen within a container. Therefore, combining Makino with Carmichael aids in keeping hydrogen plentiful in the container of Makino. Further, the arrangement of the hydrogen generating substance layer is obvious as it is dependent on where water comes from and where it goes. As Makino teaches water already within the container, it is obvious to place the hydrogen generating substance to react with water from within the container and not from outside the container. 
On pages 13-14, with respect to the third key factor why the invention is not obvious over the prior art, appellant states that it would not have been obvious to modify Makino in view of Carmichael as it would go against Carmichael’s teaching that the films should have a passage for moist air to pass. 
This is not found persuasive for the same reasons as stated above. The examiner is not relying upon the entire film of Carmichael. Carmichael teaches a hydrogen generating substance layer that reacts with water vapor to produce hydrogen, which is why having a passage for moist air to pass is important in Carmichael. 
The primary reference is Makino, which as stated above, teaches the same layers and materials as claimed, minus the hydrogen substance layer. As Makino teaches that there is water in the container, the combination of Makino and Carmichael 
Makino wants to keep hydrogen plentiful in the container. Carmichael contains a hydrogen generating substance layer to generate hydrogen within a container. Therefore, combining Makino with Carmichael aids in keeping hydrogen plentiful in the container of Makino. Further, the arrangement of the hydrogen generating substance layer is obvious as it is dependent on where water comes from and where it goes. As Makino teaches water already within the container, it is obvious to place the hydrogen generating substance to react with water from within the container and not from outside the container. 
On pages 14-15, with respect to the fourth key factor why the invention is not obvious over the prior art, appellant states that the proposed modification of Makino with Carmichael would render Makino unsatisfactory for its intended purpose of blocking hydrogen from escaping the container of Makino. 
This is not found persuasive for all the reasons stated above. The layers in Makino and the instant invention are configured in the same way. The only difference between the instant invention and Makino is the hydrogen generating substance layer 41B that is part of the inner layer. Such difference is remedied by secondary reference Carmichael, which teaches a pouch container comprising a hydrogen generating substance located within the film of the package ([0032]-[0034], [0077]), wherein the film is a laminate comprising multiple layers ([0081]).
As stated above, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the laminate of Makino include a hydrogen 
Therefore, having the hydrogen substance generating layer in Makino would not render Makino unsatisfactory as the all the layers in Makino are still arranged suitably for blocking hydrogen from escaping the container and further, the hydrogen generating substance layer adds more hydrogen inside the container. 
On pages 16-18, with respect to the fifth key factor why the invention is not obvious over the prior art, appellant states that Makino fails to disclose or suggest an inner sheet comprising holes configured to not permit liquid water to pass therethrough and permit water vapor to pass therethrough. 
This is not found persuasive as Makino discloses using the same material for the inner, intermediate, and outer sheets as the instantly claimed invention, and therefore the inner sheet of Makino is considered to comprise holes that are capable of allowing water vapor to pass through but not liquid water. The combination of Makino in view of Carmichael use the same materials for the layers in the same configuration as the instant invention. The hydrogen generating substance layer would not change the configuration of and destroy Makino as it would be placed between the inner sheet and barrier layer of Makino. 
Furthermore, appellant has not recited any degree of permeability for the claimed layers in the laminate and therefore, as Makino discloses using the same material for 

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
Stephanie Cox
/S.A.C/Examiner, Art Unit 1791                                                                                                                                                                                                        

Conferees:
/AMBER R ORLANDO/Supervisory Patent Examiner, Art Unit 1791                                                                                                                                                                                                        	
/Michele L Jacobson/Primary Examiner                                                                                                                                                                                                       

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.